Citation Nr: 0713243	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-42 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC) benefits as a surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from January 1948 to March 
1957 and from April 1957 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
found that the appellant was not entitled to DIC benefits 
because she cannot be recognized as the surviving spouse of 
the veteran.


FINDING OF FACT

1.  The appellant was married to the veteran in October 1951.

2.  In December 1981 a final judgment of dissolution of the 
marriage between the appellant and the veteran was entered.

3.  The veteran submitted a certificate prior to his death, 
showing that he had married another woman in June 2000.  He 
also submitted a form indicating that he had been married to 
the appellant in October 1951 and subsequently divorced her, 
and was remarried only once, in June 2000.


CONCLUSION OF LAW

The appellant may not be recognized as a surviving spouse of 
the veteran for the purpose of entitlement to VA DIC 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  In this case, eligibility for VA benefits as the 
surviving spouse of a veteran is outlined by statute and 
regulation.  The Board's review is therefore limited to 
interpretation of the pertinent law and regulations, and thus 
the VCAA does not apply to this case.

II.  Factual Background

A certified copy of an entry of marriage shows that the 
veteran married the appellant in October 1951.  

In August 1980 an interlocutory judgment of dissolution of 
marriage was entered for the appellant and the veteran.  A 
final judgment of dissolution of the appellant's and 
veteran's marriage was entered in December 1981.

A June 2000 marriage certificate shows that the veteran was 
married another woman during that month.

A death certificate shows that the veteran died in October 
2000.  Box 12 of the death certificate (Marital Status) 
indicates "divorced".  Box 28 of the death certificate 
(Name of Surviving Spouse) was empty.

In October 2003, the appellant filed an application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse based on her alleged 
status as the "surviving spouse" of the veteran.

A rating decision by the RO in November 2003 determined in 
part that the cause of the veteran's death was service 
connected, and that DIC could be payable.  The appellant was 
so notified by letter in February 2004, but was also advised 
that, because she had been divorced from the veteran for many 
years before his death, she is not his surviving spouse and 
is ineligible to receive DIC or any other VA death benefits.

III.  Analysis

The law provides entitlement to dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent where the death of the veteran was service connected.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  To be considered the 
"surviving spouse" of a veteran, the applicant's marriage 
to the veteran must be valid under 38 C.F.R. § 3.1(j)) and 
the applicant must have been the veteran's spouse at the time 
of his death and have lived continuously with him from the 
date of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse.  See 38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.

In this case, the facts are not in dispute.  The appellant 
was married to the veteran in October 1951 and then divorced 
from the veteran in December 1981.  She has not asserted that 
the December 1981 final dissolution of their marriage was 
invalid or that she was unaware of its existence.  The record 
reflects that the veteran remarried another woman in June 
2000.  The evidence does not show, nor does the appellant 
assert, that she and the veteran remarried or lived together 
prior to his death.  

The Board acknowledges the appellant's contention that she is 
entitled to VA DIC benefits based on her former spouse's (the 
veteran's) military service and her claimed status as his 
"surviving spouse".  However, the fact that she divorced 
the veteran (and never remarried him or lived with him prior 
to his death) shows that she was not his spouse at the time 
he died.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.5.  Thus, the 
Board must find that the appellant is not the surviving 
spouse for VA benefits-eligibility purposes, and thus does 
not meet the eligibility requirements for VA DIC benefits.  
Regrettably, she has misunderstood the VA website information 
to which she has made reference in her appeal, because the 
information clearly states that one must be the veteran's 
unremarried surviving spouse to claim DIC, and a person who 
is divorced from a veteran is not, by definition, that 
veteran's surviving spouse.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).


ORDER

Because the appellant is not the surviving spouse for 
purposes of entitlement to VA benefits, eligibility for VA 
DIC benefits is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


